
	

113 HR 1466 IH: Dorothy I. Height and Whitney M. Young, Jr. Social Work Reinvestment Act
U.S. House of Representatives
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1466
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2013
			Ms. Lee of California
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To establish the Social Work Reinvestment Commission to
		  provide independent counsel to Congress and the Secretary of Health and Human
		  Services on policy issues associated with recruitment, retention, research, and
		  reinvestment in the profession of social work, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Dorothy I. Height and Whitney
			 M. Young, Jr. Social Work Reinvestment Act.
			(b)Table of
			 Contents
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					TITLE I—Social Work Reinvestment Commission
					Sec. 101. Establishment of Commission.
					Sec. 102. Appointment of Commission members.
					Sec. 103. Purposes and duties of Commission.
					Sec. 104. Powers of the Commission.
					Sec. 105. Compensation for Commission members.
					Sec. 106. Termination of the Commission.
					Sec. 107. Authorization of appropriations.
					TITLE II—Reinvestment Grant Programs to Support Social Work
				Profession
					Sec. 201. Workplace improvement grants.
					Sec. 202. Research grants.
					Sec. 203. Education and training grants.
					Sec. 204. Community-based programs of excellence
				grants.
					Sec. 205. National coordinating center.
					Sec. 206. Multimedia outreach campaign.
				
			2.FindingsCongress finds the following:
			(1)The United States economy has faced
			 formidable obstacles since the country entered an economic recession in 2008.
			 Homeowners face challenges with high mortgage delinquency and foreclosure,
			 unemployment is high, particularly for the most vulnerable in society, and
			 poverty continues to rise, as the rate stood at 15 percent in 2011, the highest
			 rate since 1994. Joblessness and economic insecurity contribute to the
			 incidence of mental illness, family violence, suicide, substance abuse, crime,
			 and diminished capacity for health, family, and community functioning. Social
			 workers form society’s social safety net. They provide assistance, guidance,
			 and resources to individuals, families, and communities in poverty. They
			 understand the devastating costs and consequences of poverty and unemployment
			 and provide direct services in order to prevent and abate economic
			 inequality.
			(2)The Bureau of Labor Statistics states that
			 employment for social workers is expected to increase faster than the average
			 for all occupations through the year 2018, demonstrating a substantial need for
			 social workers.
			(3)Social work
			 salaries are among the lowest for professionals in general and for those with
			 master’s level education in particular. According to the National Association
			 of Social Workers Center for Workforce Studies, 60 percent of full-time social
			 workers earn between $35,000 and $59,999 per year. Social workers who earn
			 lower salaries are more likely to work in challenging agency environments,
			 serve more vulnerable clients, and leave the profession.
			(4)The Department of
			 Education stated that 72 percent of students graduating from Master of Social
			 Work programs incurred debt to earn their graduate degree. The average debt was
			 approximately $35,500.
			(5)Social workers
			 often deal with the most vulnerable clients in emotional or traumatic
			 situations, and face possible danger as a result. The National Association of
			 Social Workers Center for Workforce Studies found that 44 percent of survey
			 respondents faced personal safety issues on the job. The Occupational Safety
			 and Health Administration states that 48 percent of assaults occur in the
			 health care and social services industry.
			(6)The Alzheimer’s
			 Association of America states that 5,300,000 Americans, or 1 in every 8
			 individuals over the age of 65, have Alzheimer’s disease. Social workers in
			 gerontology settings work with older adults, including those with dementia, to
			 support their physiological, psychological, and social needs through mental
			 health therapy, caregiver and family counseling, health education, program
			 coordination, and case management.
			(7)The Children’s
			 Defense Fund states that every 41 seconds a child is confirmed as abused or
			 neglected and every 6 hours a child is killed from abuse or neglect. The
			 Administration for Children and Families of the Department of Health and Human
			 Services states that 423,000 children were in the United States foster care
			 system in 2009. Most children placed in foster care are placed due to parental
			 abuse or neglect. Research shows that professional social workers employed in
			 child welfare agencies are more likely to find permanent homes for children who
			 were in foster care for 2 or more years. Unfortunately, fewer than 40 percent
			 of child welfare workers are professional social workers.
			(8)The Department of
			 Health and Human Services estimates that 26.2 percent of (or 1 in 4)
			 individuals in the United States age 18 or older experiences a diagnosable
			 mental health disorder. Additionally, 1 in 5 children and adolescents
			 experiences a mental health disorder. At least 1 in 10, or about 6,000,000,
			 young people have a serious emotional disturbance. Social workers provide the
			 majority of mental health counseling services in the United States, and are
			 often the only providers of such services in rural areas.
			(9)Social workers
			 working with veterans and their families provide case management, crisis
			 interventions, mental health interventions, housing and financial counseling,
			 high-risk screening, and advocacy, among other services. The Department of
			 Veterans Affairs, which is the largest employer of social workers (over 10,000
			 of whom are Master’s prepared) in the Nation, estimates that there are
			 22,658,000 veterans in the United States. A once-declining veteran population
			 is now surging and is in dire need of mental health treatment to address issues
			 such as post-traumatic stress disorder, depression, drug and alcohol addiction,
			 and suicidal tendencies.
			(10)The American
			 Cancer Society estimates that there were 1,529,560 new cases of cancer and
			 569,490 deaths, or 1,500 deaths a day, in 2010 alone. The Centers for Disease
			 Control and Prevention report that there are over 1,000,000 people living with
			 HIV or AIDS in the United States, with approximately 56,300 new cases diagnosed
			 each year. In 2009, 1,560,000 people received care from the Nation’s hospice
			 providers. Health care and medical social workers practice in areas related to
			 all of these circumstances and provide outreach for prevention and health
			 promotion, help individuals and their families adapt to their health
			 conditions, connect patients and family caregivers with community services and
			 supports, provide grief counseling, and act as a liaison between individuals
			 and their medical team, helping patients make informed decisions about their
			 care.
			(11)The Children’s
			 Defense Fund notes that every second a public school student is suspended and
			 that every 11 seconds a high school student drops out. The National Center for
			 Education Statistics states that in 2008 the national dropout rate for high
			 school students was 8 percent. Some vulnerable communities have dropout rates
			 of 50 percent or higher. Social workers in school settings help students avoid
			 dropping out through early identification, prevention, intervention,
			 counseling, and support services.
			(12)According to the
			 Department of Justice, every year more than 650,000 ex-offenders are released
			 from Federal and State prisons. Social workers employed in the corrections
			 system address disproportionate minority incarceration rates, provide treatment
			 for mental health problems and drug and alcohol addiction, and work within as
			 well as outside of the prison to reduce recidivism and increase positive
			 community reentry.
			3.DefinitionsIn this Act:
			(1)Clinical social
			 workerThe term clinical social worker has the
			 meaning given the term in section 1861(hh)(1) of the Social Security Act (42
			 U.S.C. 1395x(hh)(1)).
			(2)CommissionThe term Commission means
			 the Social Work Reinvestment Commission established under section 101.
			(3)Community-based
			 programThe term community-based program means an
			 agency, organization, or other entity, carrying out a program that provides
			 direct social work services, or community development services, at a
			 neighborhood, locality, or regional level, to address human service, health
			 care, or psychosocial needs.
			(4)High need and
			 high demand populationThe term high need and high demand
			 population means a group that lacks sufficient resources and, as a
			 result, has a greater probability of being harmed by specific social,
			 environmental, or health problems than the population as a whole. The group at
			 issue may be a group residing in an area defined by the Health Resources and
			 Services Administration as a health professional shortage area,
			 which has a shortage of primary medical care, dental, or mental health
			 providers.
			(5)Historically
			 black college or universityThe term historically black college
			 or university means a part B institution, as defined in section 322 of
			 the Higher Education Act of 1965 (20 U.S.C. 1061).
			(6)Minority-serving
			 institutionThe term minority-serving institution
			 means an educational institution that serves a large percentage of minority
			 students (as determined by the Secretary of Education), including Alaska
			 Native-serving institutions, Native Hawaiian-serving institutions,
			 Asian-American and Native American Pacific Islander-serving institutions,
			 Predominantly Black Institutions, historically black colleges and universities,
			 Hispanic-serving institutions, Tribal Colleges and Universities, and Native
			 American-serving, nontribal institutions (which shall have the meanings given
			 the terms in section 241(1) of the Higher Education Act of 1965 (20 U.S.C.
			 1033(1))).
			(7)Related
			 professional researcherThe term related professional
			 researcher means a person who is professionally engaged in research in
			 a social, political, economic, health, or mental health field. The research
			 referred to in this paragraph is primarily conducted by doctoral level
			 researchers under university, government, research institute, or community
			 agency auspices.
			(8)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			(9)Social
			 workThe term social work means—
				(A)the professional
			 activity of helping individuals, groups, or communities enhance or restore
			 capacity for social and psychosocial functioning and creating societal
			 conditions favorable to that enhancement or restoration;
				(B)an activity, the
			 practice of which consists of the professional application of values,
			 principles, and techniques related to the professional activity described in
			 subparagraph (A), including—
					(i)diagnosis and
			 treatment of mental and emotional disorders with individuals, families, and
			 groups;
					(ii)helping
			 communities or groups provide or improve social and health services and
			 participating in relevant legislative processes; and
					(iii)helping people
			 obtain tangible services; and
					(C)an activity, the
			 practice of which requires knowledge of—
					(i)human
			 development;
					(ii)behavior of
			 social, economic, and cultural institutions; and
					(iii)the interaction
			 of the factors described in clauses (i) and (ii).
					(10)Social work
			 researcherThe term social work researcher means a
			 person who studies social work at the individual, family, group, community,
			 policy, or organizational level, focusing across the human life span on
			 prevention of, intervention in, treatment of, aftercare of, and rehabilitation
			 from acute and chronic social and psychosocial conditions, and includes a
			 person examining the effect of policies on social work practice. The study
			 referred to in this paragraph is primarily conducted by researchers with
			 doctoral degrees who are social workers or faculty under university,
			 government, research institute, or community agency auspices.
			(11)Social
			 workerThe term social worker means a graduate of
			 a school of social work with a baccalaureate, master’s, or doctoral degree, who
			 uses knowledge and skills to provide social work services for clients who may
			 be individuals, families, groups, communities, organizations, or society in
			 general.
			ISocial Work
			 Reinvestment Commission
			101.Establishment
			 of CommissionNot later than 3
			 months after the date of enactment of this Act, the Secretary shall establish
			 the Social Work Reinvestment Commission to provide independent counsel to
			 Congress and the Secretary on policy issues associated with recruitment for,
			 and retention, research, and reinvestment in, the profession of social
			 work.
			102.Appointment of
			 Commission members
				(a)Appointment by
			 the SecretaryNot later than
			 90 days after the date of enactment of this Act, the Secretary shall appoint
			 members to the Commission. The members shall include representatives of social
			 workers and other members, including the following:
					(1)2
			 deans of schools of social work.
					(2)1
			 social work researcher.
					(3)1 related professional researcher.
					(4)1 Governor.
					(5)2
			 leaders of national social work organizations.
					(6)1 senior social work State official.
					(7)1 senior related State official.
					(8)2 directors of community-based
			 organizations or nonprofit organizations.
					(9)1 labor economist.
					(10)1 social work consumer.
					(11)1 licensed clinical social worker.
					(b)Appointment by
			 other officersFour
			 additional members shall be appointed to the Commission, with one member
			 appointed by each of the following officers:
					(1)The Speaker of the House of
			 Representatives.
					(2)The minority leader of the House of
			 Representatives.
					(3)The majority leader of the Senate.
					(4)The minority leader of the Senate.
					(c)Organizational
			 representationMembers of the
			 Commission shall, to the extent practicable, be appointed—
					(1)in a manner that assures participation of
			 individuals and representatives of groups from different racial, ethnic,
			 cultural, geographic, religious, linguistic, and class backgrounds and
			 different genders and sexual orientations; and
					(2)from among persons
			 who demonstrate knowledge and understanding of the concerns of the individuals
			 and groups described in paragraph (1).
					(d)Selection of
			 Chairperson and vice chairpersonThe Secretary shall select a chairperson
			 and vice chairperson for the Commission from among the members of the
			 Commission.
				(e)Period of
			 appointment; vacanciesMembers shall be appointed for the life of
			 the Commission, and any vacancy in the Commission shall not affect the powers
			 of the Commission. Any such vacancy shall be filled in the same manner as the
			 original appointment, and shall be filled not later than 60 days after the date
			 of vacancy.
				(f)Schedule of
			 meetingsThe Commission shall hold its first meeting not later
			 than 6 weeks after the date on which the final member of the Commission is
			 appointed, and subsequent meetings at the call of the chair.
				103.Purposes and
			 duties of Commission
				(a)StudyThe Commission shall conduct a
			 comprehensive study to examine and assess—
					(1)the professional capacity of the social
			 work workforce to successfully serve and respond to the increasing
			 biopsychosocial needs of individuals, groups, and communities, in—
						(A)areas related to—
							(i)aging;
							(ii)child
			 welfare;
							(iii)military and
			 veterans affairs;
							(iv)mental and
			 behavioral health and disability;
							(v)criminal justice
			 and correctional systems; and
							(vi)health and issues
			 affecting women and families; and
							(B)other areas
			 identified by the Commission;
						(2)(A)the workforce challenges facing the
			 profession of social work, such as high social work educational debt, lack of
			 fair market compensation, the need to address social work workforce trends,
			 translate social work research to practice, promote social work safety, or
			 develop State-level social work licensure policies and reciprocity agreements
			 for providing services across State lines, or the lack of diversity in the
			 social work profession, or the need to address any other area determined by the
			 Secretary to be appropriate; and
						(B)the effect that such challenges have on the
			 recruitment and retention of social workers;
						(3)current workforce challenges and shortages
			 relevant to the needs of clients served by social workers;
					(4)the social work
			 workforce challenges described in paragraph (2) and the effects that the
			 challenges will have on the provision of social work related to the areas
			 described in paragraph (1); and
					(5)the advisability of establishing a social
			 work enhancement account, to provide direct grant assistance to local
			 governments to encourage the engagement of social workers in social service
			 programs.
					(b)ReportNot later than 18 months after the date of
			 its first meeting, the Commission shall submit a report to the Secretary and
			 Congress containing specific findings and conclusions regarding the need for
			 recruitment for, and retention, research, and reinvestment in, the profession
			 of social work. The report shall include recommendations and strategies for
			 corrective actions to ensure a robust social work workforce capable of keeping
			 up with the demand for needed services. The Commission may provide to Congress
			 any additional findings or recommendations considered by the Commission to be
			 important.
				104.Powers of the
			 Commission
				(a)PowersThe Commission shall have the power
			 to—
					(1)hold such hearings, sit and act at such
			 times and places, take such testimony, receive such evidence, and administer
			 such oaths as the Commission considers advisable to carry out the objectives of
			 this title;
					(2)delegate the
			 Commission powers described in paragraph (1) to any Commission subcommittee or
			 member of the Commission for the purpose of carrying out this Act;
					(3)enter into contracts to enable the
			 Commission to perform the Commission's work under this Act; and
					(4)consult, to the extent that the Commission
			 determines that such consultation is necessary or useful, with other agencies
			 and organizations, including—
						(A)agencies within
			 the Department of Health and Human Services, including the Administration for
			 Children and Families, the Administration on Aging, the Agency for Healthcare
			 Research and Quality, the Centers for Disease Control and Prevention, the
			 Centers for Medicare & Medicaid Services, the Health Resources and Service
			 Administration, the Indian Health Service, the National Institutes of Health,
			 and the Substance Abuse and Mental Health Services Administration;
						(B)the Social
			 Security Administration;
						(C)the Departments of
			 Agriculture, Defense, Education, Homeland Security, Labor, Justice, State, and
			 Veterans Affairs; and
						(D)any other agency
			 of the Federal Government, as determined by the Commission.
						(b)Cooperation with
			 the CommissionThe agencies described in subsection (a)(4) shall
			 cooperate with and provide counsel to the Commission to the greatest extent
			 practicable.
				105.Compensation
			 for Commission members
				(a)Travel
			 expensesThe members of the
			 Commission shall not receive compensation for the performance of services for
			 the Commission, but shall be allowed travel expenses, including per diem in
			 lieu of subsistence, at rates authorized for employees of agencies under
			 subchapter 1 of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services for
			 the Commission. Notwithstanding section 1342 of title 31, United States Code,
			 the Secretary may accept the voluntary and uncompensated services of members of
			 the Commission.
				(b)Detail of
			 government employeesAny Federal Government employee may be
			 detailed to the Commission without reimbursement, and such detail shall be
			 without interruption or loss of civil service status or privilege.
				106.Termination of
			 the CommissionThe Commission
			 shall terminate 30 days after the date on which the Commission submits its
			 report under section 103.
			107.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to the Secretary such sums as may be necessary
			 for use by the activities of the Commission.
			IIReinvestment
			 Grant Programs to Support Social Work Profession
			201.Workplace
			 improvement grants
				(a)Grants
			 authorizedThe Secretary may
			 award grants to 4 eligible entities described in subsection (d) to address
			 workplace concerns for the social work profession, including caseloads,
			 compensation, social work safety, supervision, and working conditions.
				(b)Equal
			 amountsThe Secretary shall
			 award grants under this section in equal amounts to the 4 eligible entities.
			 The Secretary shall award the grants annually over a 4-year period.
				(c)Local or state
			 government entities requirementAt least 2 of the grant recipients shall be
			 State or local government agencies.
				(d)Eligibility
			 requirementsTo be eligible
			 for a grant under this section, an entity shall—
					(1)work in a social work capacity that
			 demonstrates a need regarding a workplace concern area described in subsection
			 (a);
					(2)demonstrate—
						(A)participation in the entities’ programs of
			 individuals and groups from different racial, ethnic, cultural, geographic,
			 religious, linguistic, and class backgrounds, and different genders and sexual
			 orientations; and
						(B)knowledge and
			 understanding of the concerns of the individuals and groups described in
			 subparagraph (A);
						(3)demonstrate a record of active
			 participation of social workers in the entities’ programs; and
					(4)provide services and represent the
			 individuals employed by the entities as competent only within the boundaries of
			 their education, training, licenses, certification, consultation received,
			 supervised experience, or other relevant professional experience.
					(e)PriorityIn selecting the grant recipients under
			 this section, the Secretary shall give priority to eligible entities
			 that—
					(1)are equipped with
			 the capacity to oversee and monitor a workplace improvement program carried out
			 under this section, including proven fiscal responsibility and administrative
			 capability; and
					(2)are knowledgeable about relevant workforce
			 trends and have at least 2 years of experience relevant to the workplace
			 improvement program.
					(f)Authorization of
			 appropriationsThere is authorized to be appropriated $16,000,000
			 to the Secretary to award grants under this section.
				202.Research
			 grants
				(a)Grants
			 authorizedThe Secretary may
			 award grants to not less than 25 social workers who hold a doctoral degree in
			 social work, for post-doctoral research in social work—
					(1)to further the
			 knowledge base about effective social work interventions; and
					(2)to promote usable
			 strategies to translate research into practice across diverse community
			 settings and service systems.
					(b)AmountsThe Secretary shall award the grants
			 annually over a 4-year period.
				(c)Eligibility
			 requirementsTo be eligible
			 for a grant under this section, a social worker shall—
					(1)demonstrate knowledge and understanding of
			 the concerns of individuals and groups from different racial, ethnic, cultural,
			 geographic, religious, linguistic, and class backgrounds, and different genders
			 and sexual orientations; and
					(2)provide services and represent themselves
			 as competent only within the boundaries of their education, training, licenses,
			 certification, consultation received, supervised experience, or other relevant
			 professional experience.
					(d)Minority
			 representationAt least 10 of
			 the social workers awarded grants under subsection (a) shall be employed by a
			 historically black college or university or minority-serving
			 institution.
				(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $5,000,000 to the Secretary to award grants under
			 this section.
				203.Education and
			 training grants
				(a)Grants
			 authorizedThe Secretary may
			 award 20 grants to eligible institutions of higher education to support the
			 recruitment of social work students for, and education of the students in,
			 baccalaureate, master’s, and doctoral degree programs, as well as the
			 development of faculty in social work.
				(b)Equal
			 amountsThe Secretary shall
			 award grants under this section in equal amounts of not more than $100,000 to
			 the 20 eligible institutions. The Secretary shall award the grants annually
			 over a 4-year period.
				(c)Eligibility
			 requirementsTo be eligible
			 for a grant under this section, an institution shall demonstrate—
					(1)participation in the institutions’ programs
			 of individuals and groups from different racial, ethnic, cultural, geographic,
			 religious, linguistic, and class backgrounds, and different genders and sexual
			 orientations; and
					(2)knowledge and
			 understanding of the concerns of the individuals and groups described in
			 paragraph (1).
					(d)Institutional
			 requirementAt least 4 of the
			 grant recipients shall be historically black colleges or universities or other
			 minority-serving institutions.
				(e)PriorityIn selecting the grant recipients under
			 this section, the Secretary shall give priority to institutions of higher
			 education that—
					(1)are accredited by
			 the Council on Social Work Education;
					(2)have a graduation rate of not less than 80
			 percent for social work students; and
					(3)exhibit an ability to recruit social
			 workers from and place social workers in areas with a high need and high demand
			 population.
					(f)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $8,000,000 to the Secretary to award grants under
			 this section.
				204.Community-based
			 programs of excellence grants
				(a)Grants
			 authorizedThe Secretary may
			 award grants to 6 eligible covered entities, to further test and replicate
			 effective social work interventions.
				(b)Covered
			 entityFor purposes of this section, the term covered
			 entity means—
					(1)a
			 public entity that is carrying out a community-based program of excellence;
			 and
					(2)a
			 nonprofit organization that is carrying out a program of excellence.
					(c)Equal
			 amountsThe Secretary shall
			 award grants under this section in equal amounts of not more than $500,000 to
			 eligible covered entities. The Secretary shall award the grants annually over a
			 3-year period.
				(d)Eligibility
			 requirementsTo be eligible
			 for a grant under this section, a covered entity shall—
					(1)carry out programs in the areas of aging,
			 child welfare, military and veteran’s issues, mental and behavioral health and
			 disability, criminal justice and correction systems, and health and issues
			 affecting women and families;
					(2)demonstrate—
						(A)participation in the covered entities’
			 programs of individuals and groups from different racial, ethnic, cultural,
			 geographic, religious, linguistic, and class backgrounds, and different genders
			 and sexual orientations; and
						(B)knowledge and
			 understanding of the concerns of the individuals and groups described in
			 subparagraph (A);
						(3)demonstrate a record of active
			 participation of social workers in the covered entities' programs; and
					(4)provide services and represent the
			 individuals employed by the covered entities as competent only within the
			 boundaries of their education, training, licenses, certification, consultation
			 received, supervised experience, or other relevant professional
			 experience.
					(e)PriorityIn selecting the grant recipients under
			 this section, the Secretary shall give priority to eligible covered entities
			 that—
					(1)have demonstrated successful and measurable
			 outcomes that are worthy of replication;
					(2)have been in operation for at least 2
			 years; and
					(3)work with high need and high demand
			 populations.
					(f)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $9,000,000 to the Secretary to award grants under
			 this section.
				205.National
			 coordinating center
				(a)EstablishmentThe Secretary shall enter into a contract
			 with a national social work entity that—
					(1)has experience in coordinating the transfer
			 of information and ideas among entities engaged in social work research,
			 practice, education, and policymaking; and
					(2)maintains relationships with Federal
			 entities, social work degree-granting institutions of higher education and
			 departments of social work within such institutions, and organizations and
			 agencies that employ social workers.
					(b)General
			 dutiesThe contract recipient
			 (referred to in this section as the coordinating center) shall
			 serve as a coordinating center and shall organize information and other data,
			 collect and report data, serve as a clearinghouse, and coordinate activities
			 with the entities, institutions, departments, organizations, and agencies
			 described in subsection (a)(2).
				(c)CollaborationThe
			 coordinating center shall work with institutions of higher education, research
			 entities, and entities with social work practice settings to identify key
			 research areas to be pursued, identify qualified research fellows, and organize
			 appropriate mentorship and professional development efforts.
				(d)Specific
			 activities of the coordinating centerThe coordinating center shall—
					(1)build on the
			 efforts of the National Association of Social Workers National Center for
			 Workforce Studies;
					(2)collect, coordinate, monitor, and
			 distribute data, information on best practices and findings regarding the
			 activities funded under grants made to eligible entities and individuals under
			 the grant programs described in sections 201 though 204;
					(3)prepare and submit to the Secretary a
			 report that includes recommendations regarding the need to recruit new social
			 workers, retain current social workers, conduct social work research, and
			 reinvest in the profession of social work; and
					(4)demonstrate cultural competency and promote
			 the participation of diverse groups.
					(e)SelectionThe Secretary, in collaboration with the
			 coordinating center, shall—
					(1)select topics to
			 be researched under this section;
					(2)select candidates
			 and finalists for research fellow positions; and
					(3)determine other
			 activities to be carried out under this section.
					(f)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $1,000,000 to carry out this section for each of
			 fiscal years 2013 to 2017.
				206.Multimedia
			 outreach campaign
				(a)Development and
			 issuance of public service announcementsThe Secretary shall develop and issue
			 public service announcements that advertise and promote the social work
			 profession, highlight the advantages and rewards of social work, and encourage
			 individuals to enter the social work profession.
				(b)MethodThe public service announcements described
			 in subsection (a) shall be broadcast through appropriate media outlets,
			 including television or radio, in a manner intended to reach as wide and
			 diverse an audience as possible.
				(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section for each of fiscal years 2013 through 2016.
				
